Citation Nr: 1614071	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-33 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for epilepsy, claimed as a disorder manifested by the loss          of consciousness and blackout spells, and, if so, whether service connection is warranted. 

4.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right elbow disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1991, with service in the Southwest Asia Theater of Operations from January 1, 1991, to May 31, 1991.  The Board notes that the Veteran was also in Kuwait after service while doing civilian contract security work.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The July 2007 rating decision declined to reopen a previously denied claim for service connection for a left knee disorder; denied service connection for disorders of the both shoulders, both elbows, neck, and loss of consciousness; and denied a claim for entitlement to a TDIU.  

The Board remanded the claims in April 2013 for additional development.  In that decision, the Board determined that the issue of entitlement to a left shoulder disorder should be recharacterized as a request to reopen a claim for service connection for a left shoulder disorder.  The Board now has determined that the claim characterized by the Board in April 2013 as entitlement to service connection for epilepsy, claimed as a disorder manifested by the loss of consciousness, should be recharacterized as a request to reopen, and has styled the issue to include assertions of blackout spells, as reflected on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for wrist pain was referred by the Board in April 2013, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board again refers that issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claims for service connection for a left knee disorder and epilepsy, and the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied the Veteran's claims for service connection for disorders of the left knee and left shoulder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Evidence added to the record since the June 2001 final denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.  

3.  Some of the evidence received since the June 2001 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

4.  In a December 1999 rating decision, the RO denied the Veteran's claim for vasovagal/postural hypotension (claimed as blackout spells); the Veteran did not complete an appeal of that decision or submit relevant evidence during the appeal period and it is final.

5.  Some of the evidence received since the December 1999 final denial is new and relates to an unestablished fact necessary to substantiate the claim for blackout spells.  

6.  The most probative evidence does not establish that the Veteran's current right shoulder disorder, diagnosed as right labral tear status post arthroscopic repair     with residuals, manifested during service or for many years thereafter, or that the condition is related to service.

7.  The most probative evidence does not establish that the Veteran's current right elbow disorder, diagnosed as intermittent lateral epicondylitis, manifested during service or for many years thereafter, or that the condition is related to service.

8.  The most probative evidence does not establish that the Veteran's current left elbow disorder, diagnosed as intermittent lateral epicondylitis, manifested during service or for many years thereafter, or that the condition is related to service.

9.  The most probative evidence does not establish that the Veteran's current neck disorder, diagnosed as degenerative disc disease of the cervical spine, manifested during service or for many years thereafter, or that the condition is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for blackout spells.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The requirements for establishing service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The requirements for establishing service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014);    38 C.F.R. §§ 3.303, 3.317 (2015).

6.  The requirements for establishing service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014);    38 C.F.R. §§ 3.303, 3.317 (2015).

7.  The requirements for establishing service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2006, August 2006 and October 2006.

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained     in conjunction with the claims for service connection for disorders of the right shoulder, bilateral elbow, and neck.  

The Board acknowledges that no VA examination was scheduled in conjunction with the claim to reopen the prior denial of service connection for a left shoulder disorder; however, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that actions requested in the April 2013 remand have            been undertaken.  Efforts were made to obtain records from the VA facilities in Sacramento, Tacoma, Seattle and Nevada; efforts were made to obtain the Veteran's private treatment records from Dr. C.K.; and the requested VA examinations were scheduled.  The Board notes that the VA facilities in Tacoma, Seattle and Nevada indicated that the requested records were not available and that the Veteran did not provide a response to an April 2013 letter asking for his authorization to obtain records from Dr. C.K.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Claims to Reopen

The Veteran's claims for service connection for vasovagal/postural hypotension (claimed as blackout spells), a left shoulder, and a left knee disorder, were initially denied by way of a December 1999 rating decision.  The Veteran did not complete an appeal of that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014);   38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran attempted to reopen the claims for service connection for a left shoulder and a left knee disorder; a June 2001 rating decision denied the claims.  The Veteran did not appeal that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  Id.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the December 1999 and June 2001 rating decisions included service treatment records, which are devoid of complaints of or treatment for blackout spells or problems with his left shoulder or left knee.  A June 1991 report of medical history, however, documents the Veteran's complaint of swollen or painful joints; dizziness or fainting spells; and cramps in his legs.  It   was noted that the Veteran had knee joint pain when running, but no pain when he stopped; that the Veteran had some orthostatic (presumably hypotension) at times; and that his leg cramps only occurred when running.  A June 1991 report of medical examination indicated that the Veteran's knees and legs were painful when jogging but otherwise asymptomatic.  There were no other relevant findings.  

The evidence considered at the time of the December 1999 and June 2001 rating decisions also included an August 1999 VA examination report that diagnosed status post vasovagal/postural hypotension times three, 1991, with no recurrence, migrant polyarthralgias (knees, shoulders), bilateral patellofemoral syndrome, right greater than left, and status post left shoulder rotator cuff surgery for dislocation, good stability currently, crepitus with passive range of motion; VA and private treatment records showing post-service treatment for problems with the left shoulder and left knee; a March 2001 VA examination report that diagnosed bilateral knee strains with retropatellar pain syndrome with mild to moderate ligamentous laxity of the patella and left shoulder strain status post left shoulder subluxation postoperative repair; and a May 1999 lay statement from the Veteran asserting that he had numerous medical problems since coming back from service in Saudi Arabia and that his problem started with blackout spells and joint pain.  The RO denied the claim for vasovagal/postural hypotension (claimed as blackout spells) in December 1999, stating that although there was an unconfirmed history given by the Veteran of vasovagal/postural hypotension, no permanent residual or chronic disability was shown by service treatment records or demonstrated by evidence following service; and that there was no evidence of service incurrence.  The RO declined to reopen the claims for service connection for disorders of the  left shoulder and left knee in June 2001, stating that there was no evidence demonstrating that the disabilities occurred during military service.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a left shoulder disorder.  

The evidence received since the prior final denial in June 2001 includes statements from the Veteran, his partner, and his brother, as well as private and VA treatment records.  The Veteran has stated that as soon as he came back from the Gulf War he immediately started having joint pain; that left shoulder pain required surgery; and that chronic pain started in service and had become progressively worse, to include his left shoulder, and that he was regularly told that pain had no underlying condition, but needed a complete left rotator cuff surgery in 1996.  The Veteran's partner has reported that the Veteran is in constant pain, to include in his left shoulder, that chronic joint pain affected his permanent disability, and that the pain is worsening  and required the use of heavy narcotics.  The Veteran's brother reported that since   the Veteran's return from Desert Storm, he had witnessed firsthand on more occasions than he cared to number that his body (internally, meaning his bones) and muscular structure had deteriorated visibly and audibly.  VA and private treatment records reflect continued treatment for left shoulder pain/problems and diagnoses of polyarthralgia with left shoulder surgery for labrum injury; and chronic generalized body pain.  

The Board notes that the evidence discussed in the preceding paragraph was not previously of record.  However, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time of the last final denial regarding the claim for a left shoulder disorder.  The Veteran's statements merely reiterate his long-standing contention that he has had left shoulder pain since service, which required surgery.  This history, however, was previously reported and was considered and rejected in the prior June 2001 denial.  Thus, this same contention is cumulative or redundant of information and evidence considered in the prior denial.  

With respect to the assertions raised by the Veteran's partner and brother, these are also cumulative or redundant of information and evidence considered in the prior denial as they, too, reiterate the Veteran's previously raised contention that he has had left shoulder pain since service.  

In regards to the medical evidence received since the last final denial of the claim for service connection for a left shoulder disorder, none of it demonstrates that the left shoulder disorder occurred during military service or is otherwise related to service.  

In short, the evidence submitted since the prior final denial of the claim for    service connection for a left shoulder disorder is cumulative and redundant of the evidence previously of record, and it does not relate to the basis of the prior denial.  Therefore, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal is denied. 

In regards to the claims to reopen to establish service connection for a left knee disorder and blackout spells, the Board finds that new and material evidence has been received to reopen those claims.  

Evidence added to the record since the December 1999 rating decision that denied service connection for vasovagal/postural hypotension (claimed as blackout spells), includes the Veteran's assertions that he was seen as early as 1991 with complaint of blacking out and being unconscious and that numerous tests were run, but these did not include a brain scan or EEG to determine epilepsy or other brain trauma; that he had reported dizziness and fainting spell during his June 1991 discharge examination; that he did not always report black out spells when seeking treatment; and that he had learned his claimed black outs from 1991/1992 were due to seizures, which were diagnosed as epilepsy in 2007.  Post-service medical records corroborate the Veteran's assertion that he was diagnosed with epilepsy.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claim when considered with the evidence in total.  Accordingly, the claim for service connection for epilepsy, claimed as a disorder manifested by the loss of consciousness and blackout spells, is reopened.  See Shade, 24 Vet. App. 110.  The underlying claim is addressed in the remand portion of this decision, below.

Evidence added to the record since the June 2001 rating decision that denied service connection for a left knee disorder includes the Veteran's assertion that his left knee problems are due to overuse from protecting the service-connected right knee.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a left knee disorder is reopened.  Id.  The underlying claim is addressed in the remand portion of this decision, below.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under legislation specific to Persian Gulf War Veterans, service connection may   be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting      from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War,   or to a degree of 10 percent or more no later than December 31, 2016, and must not  be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs,"    in the medical sense of objective evidence perceptible to an examining physician,  
and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2).  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must       be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there   is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

As noted in the Introduction, the Veteran served in the Southwest Asia Theater      of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed joint pain during his active service, resulting in his current right shoulder, bilateral elbow, and neck disorders.  

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with right labral tear status post arthroscopic repair with residuals; intermittent lateral epicondylitis of his bilateral elbow, right greater than left; and degenerative disc disease of the cervical spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

Service treatment records are devoid of complaints of or treatment for problems involving the right shoulder, bilateral elbow, and/or neck.  A June 1991 report of medical history conducted at the time of the Veteran's discharge from active duty service documents his complaint of swollen or painful joints and cramps in his legs.  It was noted that the Veteran had knee joint pain when running, but no pain when he stopped; and that his leg cramps only occurred when running.  A June 1991 report of medical examination indicated that the Veteran's knees and legs were painful when jogging but otherwise asymptomatic.  There were no other relevant findings.  

The first treatment for the right shoulder following service was by VA in January 2000, when the Veteran was seen with complaint of pain in the shoulder blade area and reported, in pertinent part, a two year history of a variable pattern of pain in his shoulders.  Prior to this, x-ray of the bilateral shoulder taken during an August 1999 VA examination revealed the bones were normally aligned and mineralized, the joint compartments were normally maintained, and no soft tissue calcifications were demonstrated.  The impression was unremarkable bilateral shoulders.  The Veteran underwent a whole body bone scan at the VA facility in Martinez, California, in January 2000 due to migratory joint pain throughout his body, to include the right shoulder.  The impression was completely normal total body bone scan with no evidence of significant arthritic change.  The Veteran was admitted to the VA Puget Sound system between October 18, 2006, and October 19, 2006, and underwent surgery for right shoulder labrum repair.  

The first treatment for the right elbow was in December 2002, when the Veteran was seen at Sutter North Medical Group and there was objective evidence of tenderness on the right lateral epicondyle.  The assessment included right elbow pain.  It does not appear that the Veteran received VA or private treatment related to his left elbow, which was diagnosed with intermittent lateral epicondylitis during a November 2013 elbow and forearm conditions Disability Benefits Questionnaire (DBQ) obtained pursuant to the Board's April 2013 remand.  

The first treatment for the neck was in March 2004, after the Veteran's return from Kuwait with his civilian job, at which time he reported he had had a lot of problems with his neck and in the scapular area on both sides.  The assessment was chronic neck pain as well as scapular pain, probably musculoskeletal in etiology.  See records from Sutter North Medical Group.  A February 2009 VA record documents that x-ray of the cervical spine contained an impression of multilevel degenerative disc and degenerative joint changes with mild neural foraminal encroachment.  

At this juncture, the Board notes that there is no competent evidence of arthritis affecting the neck within one year of the Veteran's June 1991 discharge from service.  As such, service connection on a presumptive basis for the degenerative disc disease of the cervical spine is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

As there is no competent evidence of chronic problems affecting the right shoulder, bilateral elbow, and/or neck in service or within one year following the Veteran's June 1991 discharge from service, competent evidence linking the current right shoulder, bilateral elbow, and neck conditions with service is required to establish service connection.  

The Veteran underwent neck, elbow and forearm, and shoulder and arm DBQs in November 2013, pursuant to the Board's April 2013 remand instructions.  During a neck (cervical spine) conditions DBQ, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The Veteran did not recall when his neck symptoms started though he noted it had been bothering him for the past several years on an intermittent basis with random and unpredictable precipitating factors.  He could not estimate the frequency of occurrence though he noted the pain would last for a couple of days and that it radiated into his bilateral shoulder girdles, right worse than left.  He denied numbness/tingling in his extremities and reported he had been evaluated/treated by a private sector chiropractor with temporary symptom improvement.  

During a shoulder and arm conditions DBQ, the Veteran was diagnosed with         right labral tear status post arthroscopic repair.  He could not recall when his right shoulder symptoms started and denied a history of injury/trauma to his shoulder.  The Veteran indicated he underwent arthroscopic repair of a labral tear around 2007 with improvement in his symptoms following the surgery.  He was currently experiencing intermittent pain of mild to moderate intensity with symptoms typically lasting a couple of days.  He had not sought further medical evaluation/treatment for this condition since the surgery.  

During an elbow and forearm conditions DBQ, the Veteran was diagnosed         with bilateral epicondylitis.  He noted the onset of bilateral elbow pain shortly   after discharge from service in 1991, specifically "within 3 months," with no precipitating injury or event.  He indicated the condition had become progressively worse with time, right worse than left.  The Veteran reported that his right elbow was conservatively treated around 2007 with physical therapy (while undergoing physical therapy for his right shoulder) with poor symptom improvement.  He denied further medical evaluation or treatment.  He was currently experiencing intermittent pain in his bilateral elbow without predictable precipitating factors.    He could not estimate frequency or occurrence, stating "I only notice it when the symptoms overrides the other symptoms."  The Veteran indicated that the pain would typically last for a couple of days.  He reported that his right elbow pain   was more frequent and intense than his left elbow.  The Veteran reported that he was treating all of his chronic pain conditions with medications with fair symptom control.  He had also used a Tens unit for his elbow pain with fair symptom control.  

The examiner who conducted the November 2013 examinations reported that the Veteran had degenerative disc disease of the cervical spine as indicated on a February 2009 x-ray of the cervical spine and provided an opinion that it is less likely than not (less than 50/50 probability) that the neck condition is etiologically related to the Veteran's military service.  The rationale was that the Veteran's separation exam (from active service) was silent for complaints of neck pain/symptoms and that the first documentation of neck pain was in September 2004 after the Veteran had "just came back from a one-year tour of duty from Kuwait" as a private contractor and was "having a lot of problems with his neck."  The examiner further noted that there were no objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and that there was no evidence of a medically unexplained chronic multi-symptom illness.  

The examiner also reported that the Veteran had history of right labral tear status post arthroscopic repair with residual pain, which was diagnosed on a September 2006 MRI.  The examiner provided an opinion that it is less likely than not that    the Veteran's right shoulder condition (right labral tear status post arthroscopic repair with residuals) is etiologically related to the Veteran's military service.       The rationale was that the Veteran's separation exam was silent for complaints of right shoulder pain/symptoms and that the first documentation of right shoulder symptoms was around 2002.  It was also noted that his private sector medical records indicate that was avid in sports and physically active after his discharge from service, to include documentation that he exercised regularly, lifted weights (bench pressed), golfed, water skied, etc., and that he did not have any physical complaints and reported he "feels good" when he initially established with the private sector provider in 1998.  The examiner also noted that the Veteran had worked as a private contractor in Kuwait for a couple of years after discharge from service.  The examiner further noted that there were no objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and no evidence of a medically unexplained chronic multi-symptom illness. 

Lastly, the examiner reported that the Veteran had intermittent lateral epicondylitis of his bilateral elbow, right greater than left.  It was the examiner's opinion that it is less likely than not that the Veteran's intermittent bilateral epicondylitis condition  is etiologically related to his military service.  The rationale was that the Veteran's separation exam was silent for complaints of bilateral elbow pain/symptoms and  that the diagnosis was established in June 2005, at which time it was noted to have developed after the Veteran had "been playing a lot of golf."  The examiner also reported that his private sector records indicated in 2001 that he "likes to golf as much as he can.  He periodically strikes the ground with his swing".  The examiner further noted that there were no objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and no evidence of a medically unexplained chronic multi-symptom illness.  

While the Veteran believes that his current right shoulder, bilateral elbow, and neck disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of shoulder, elbow, and cervical spine musculoskeletal disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current right shoulder, bilateral elbow, and neck disorders is not competent medical evidence.  The Board finds the opinions provided by the November 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

The preponderance of the competent evidence does not establish that the Veteran's current right shoulder, bilateral elbow, and/or neck disorders were incurred in or are related to service.  Therefore, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  In addition, as the complaints involving the Veteran's right shoulder, bilateral elbow, and neck have been attributed to known clinical diagnoses, compensation on a presumptive basis pursuant to the regulations pertaining to Persian Gulf War Veterans is also not warranted.  38 C.F.R. § 3.317.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for disorders of the right shoulder, bilateral elbows, and neck, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for a left shoulder disorder is not reopened, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for epilepsy, claimed as a disorder manifested by the loss of consciousness and blackout spells, is reopened, and to that extent only, the appeal is granted.

Service connection for a right shoulder disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a left elbow disorder, to include as due to an undiagnosed illness, is denied.

Service connection for a right elbow disorder, to include as due to an undiagnosed illness, is denied.

Service connection for a neck disorder, to include as due to an undiagnosed illness, is denied.  


REMAND

The Board finds that VA examinations are needed in conjunction with the reopened claims for service connection for a left knee disorder and epilepsy.  In this regard, the Veteran has now alleged his left knee disorder is due to overuse from protecting his service-connected right knee, and an opinion is needed on whether the Veteran's epilepsy is related to service, to include his affirmative response to fainting or dizzy spells on his Report of Medical History at separation in June 1991.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In regards to the claim for entitlement to a TDIU, the Board remanded the claim    in April 2013 in order for VA to contact the Veteran to determine whether he is currently gainfully employed and to place a copy of such letter and any response from the Veteran in the claims file.  A May 2013 letter did not fully comply, as it simply informed the Veteran that he may be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service connected disabilities and instructed him to complete, sign, and return an enclosed VA Form 21-8940 if he believed he qualified.  This must be rectified on remand, and is especially important given that during the November 2013 DBQs, it was reported that the Veteran was currently working as a respiratory therapist since 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU is also inextricably intertwined with the reopened claims for service connection for a left knee disorder and epilepsy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed left knee disability and epilepsy.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Send a letter to the Veteran specifically asking him to state whether he is currently employed and ask him to fully complete a new VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include the dates of his employment and earnings during the course of the claim.  

3.  Schedule the Veteran for a VA knee examination     to address his claim for service connection for a left knee disorder.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Following review of the claims file and examination     of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any left knee disorder present during the period of this claim had its onset during active service or is related to any in-service disease, event, or injury. 

(b) If not, is it at least as likely as not that the Veteran's service-connected right knee disability caused any left knee disorder present during the period of this claim? 

(c) If not caused by the right knee disability, is at least as likely as not that the Veteran's service-connected right knee disability permanently worsened the left knee disability beyond natural progression (versus a temporary exacerbation of symptoms)?  If so, the examiner should indicate, to the extent possible, the degree of worsening beyond the baseline level left knee impairment that is due to the right knee disability. 

The examiner should explain the reasons for all conclusions reached.

4.  Schedule the Veteran for a VA epilepsy examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed epilepsy had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion,     the examiner must address the Veteran's complaint of dizziness or fainting spells at the time of his June 1991 discharge examination and his assertions that blackouts started a few months after his separation from service.
The examiner should explain the reasons for all conclusions reached.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


